212 S.W.3d 206 (2007)
Lisa M. FLANIGAN, Respondent,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Appellant.
No. WD 66464.
Missouri Court of Appeals, Western District.
January 30, 2007.
Stephen David Hawke, Jefferson City, MO for Appellant.
Lisa M. Flanigan, acting Pro se.
Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and EDWIN H. SMITH, JJ.

Order
PER CURIAM.
This is an appeal from a judgment declaring that Lisa Flanigan's prior 120-day callback incarceration did not count as a prior commitment for the purpose of determining her mandatory minimum sentence. The appellants contend that the court erred in giving retroactive effect to section 559.115.7, RSMo, cumulative supplement 2005, which precludes a 120-day callback from counting as a commitment for this purpose.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).